 

Exhibit 10.11

KMP FUTURES FUND I LLC

AMENDMENT NO. 1

TO

ADVISORY AGREEMENT

This AMENDMENT NO. 1 (the “Amendment”), dated as of the 1st day of July, 2010,
by and among KMP FUTURES FUND I LLC, a Delaware limited liability company
(“KMPFF”), KENMAR PREFERRED INVESTMENTS CORP., a Delaware corporation (the
“Managing Member”) and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership (the “Advisor”).

W I T N E S S E T H :

WHEREAS, KMPFF, the Managing Member and the Advisor entered into the Original
Agreement; and

WHEREAS, KMPFF, the Managing Member and the Advisor desire to amend the Original
Agreement.

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1.

Amendment

KMPFF, the Managing Member and the Advisor agree that Section 7(a) and the first
paragraph of Section 7(b) of the Original Agreement shall be deleted in its
entirety and replaced with the following:

(a)        A Management Fee equal to 1/12th of 2% (2% per annum) of the
Allocated Assets determined as of the close of business on the last day of each
month. In the event that the Managing Member and the Advisor agree that the
Trading Approach should be modified to alter the agreed upon trading level of
1.5:1, an appropriate adjustment in the monthly Management Fee will be made to
reflect the revised leverage. For purposes of determining the Management Fee,
any distributions, redemptions, or reallocation of the Allocated Assets made as
of the last day of a month shall be added back to the Allocated Assets and there
shall be no reduction for (i) the monthly Management Fees being calculated,
(ii) any accrued but unpaid Incentive Fees due to the Advisor under paragraph
(b) below for the quarter in which such fees are being computed, or (iii) any
accrued but unpaid extraordinary expenses (as defined in KMPFF’s Amended and
Restated Limited Liability Company Agreement, as the same may be amended from
time to time (the “LLC Operating Agreement”)). The Management Fee determined for
any month in which an Advisor manages the Allocated Assets for less than a full
month shall be pro rated, such proration to be calculated on the basis of the
number of days in the month the Allocated Assets were under the Advisor’s
management as compared to the total number of days in such month, with such
proration to include appropriate adjustments for any funds taken away from the
Advisor’s management during the month for reasons other than distributions or
redemptions.

(b)        An Incentive Fee of 20% (the “Incentive Fee”) of “New High Net
Trading Profits” (as hereinafter defined) generated on the Allocated Assets,
including realized and unrealized gains and losses thereon, as of the close of
business on the last day of each



--------------------------------------------------------------------------------

calendar quarter (the “Incentive Measurement Date”). For purposes of computing
the Net Asset Value of the Allocated Assets only, the Incentive Fee will be
accrued monthly.

 

2.

Remainder of Original Agreement

Except as provided in Section 1 hereof, the Original Agreement remains unchanged
and in full force and effect, and each reference to the Original Agreement and
words of similar import in the Original Agreement, as amended hereby, shall be a
reference to the Original Agreement as amended hereby and as the same may be
further amended, supplemented and otherwise modified and in effect from time to
time.

 

3.

Miscellaneous

(a)        Capitalized Terms. Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Original Agreement.

(b)        Entire Agreement. This Amendment No. 1 constitutes the entire
agreement and understanding of the parties hereto with respect to its subject
matter and supercedes all oral communication and prior writings (except as
otherwise provided herein) with respect thereto.

(c)        Amendments. No amendment, modification or waiver in respect of this
Amendment No. 1 will be effective unless in writing (including a writing
evidenced by facsimile transmission) and executed by each of the parties hereto.

(d)        Counterparts. This Amendment No. 1 may be executed and delivered in
counterparts (including by facsimile), each of which will be deemed an original.

(e)        Headings. The headings used in this Amendment No. 1 are for
convenience of reference only and are not to affect the constructions of or be
taken into consideration in interpreting this Amendment No. 1.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first written above.

 

KMP FUTURES FUND I LLC By:   KENMAR PREFERRED INVESTMENTS CORP., its sole
Managing Owner By:  

/s/ Esther E. Goodman

  Name: Esther E. Goodman  

Title:   Chief Operating Officer and

            Senior Executive Vice President

KENMAR PREFERRED INVESTMENTS CORP., By:  

/s/ Esther E. Goodman

  Name: Esther E. Goodman  

Title:   Chief Operating Officer and

            Senior Executive Vice President

GRAHAM CAPITAL MANAGEMENT, L.P. By:  

/s/ Paul Sedlack

  Name: Paul Sedlack   Title:   CEO

 

3